DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-14, 16-21, 24-26, 28-31 as amended on 3/01/2022 are under examination in the instant office action.
Claim 32 was withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 8/19/2021. In response to the office action, please, cancel withdrawn, non-elected, non-examined claim.
Claim Rejections - 35 USC § 112
Claims 1-14, 16-21, 24-26, 28-31 as amended are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended now recites limitation “1 g glucose per liter” which encompasses the use of a liquid medium. But claim fails to point out whether cultivating steps are practiced in liquid media. 
Claim 9 recites the limitation drawn to culturing Methylococcus in the method of claim 1 which recites culturing Cupriavidus. There is insufficient antecedent basis for this limitation in the claim; or at the very least claims fails not recite further incorporation of additional microorganisms including Methylococcus in the inoculum.
Claims 24-26 lack antecedent basis in the preceding claim(s) because claim 22 is now canceled.
Claims 28 and 29 lack antecedent basis in the preceding claim(s) because claim 27 is now canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14, 16-21, 24-26, and 28-30 as amended are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0189763 (Dalla-Betta et al), US 2020/0165733 (Reed) and US 6,413,772 (Block).
The cited document US 2013/0189763 (Dalla-Betta et al) teaches a method for culturing microorganisms having chemoautotrophic and/or phototrophic metabolism on gaseous substrate under chemoautotrophic conditions and using the microbial products produced by chemoautotrophic and/or phototrophic microorganisms for culturing heterotrophic organisms. 
In particular, and as applied to claim 1: the cited method comprises steps of:
providing a minimal medium to a bioreactor (par. 0097; 0113; examples par. 0183-195); wherein the minimal medium contains inorganic mineral salts (0013, 0186, 0195); 
inoculating the minimal medium in the bioreactor with an inoculum including chemoautotrophic cells (0023; 0097) including Rhodococcus opacus (0023; 0079; 0185), Cupriavidus necator (0023; 0079; 0194-0195) and Rhodobacter capsulatus (former name Rhodopseudomonas capsulate; par. 0077); and 
cultivating, chemoautotrophically (0097), the inoculum to grow a biomass in the bioreactor by providing a gaseous input into the bioreactor (see abstract; figure 1 gas feed port 6; see par. 0065-0072) until a cell density of the biomass in the medium meets a desired threshold (0048), whereby the minimal medium is enriched during the cultivation to become an enriched medium with materials of grown biomass including microbial products or compounds secreted by microbial biomass (par. 0046, line 5; par. 0137 line 9); 
Separating biomass from process stream or from liquid medium enriched with microbial compounds (par. 0125; par. 0126, line 1), wherein the solution of enriched medium comprises carbohydrate or simple sugars (par. 0147, lines 8-15);
Cultivating, heterotrophically, the heterotrophic cells in a second bioreactor on the enriched medium made/produced in the first bioreactor (0147, lines 12-15), thereby, depleting the enriched medium by the cells cultured in the second bioreactor. 
In the cited method the heterotrophic organisms are bacteria (0147). Thus, the cited document is silent about mammalian cells as heterotrophic organisms capable of growing on products of chemoautotrophic and/or phototrophic microorganisms. 
However, the prior art teaches and suggests to use products of chemoautotrophic and/or phototrophic microorganisms for culturing heterotrophic organisms including mammalian cells as the heterotrophic organisms. For example, US 2020/0165733 (Reed) teaches and suggests to use products of chemoautotrophic and/or phototrophic microorganisms including Cupriavidus necator (par. 0189; par. 0411-412) for culturing heterotrophic organisms including animal cells (par. 0272, lines 20-25) including mammalian cells (page/col. 49; claim 52).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to culture heterotrophic organisms including mammalian cells on the products of chemoautotrophic and/or phototrophic microorganisms including Cupriavidus necator with a reasonable expectation of success because the prior art teaches culturing heterotrophic organisms on the products of chemoautotrophic and/or phototrophic microorganisms including Cupriavidus necator and because the prior art teaches and suggests culturing heterotrophic organisms including animal cells or mammalian cells on the products of chemoautotrophic and/or phototrophic microorganisms including Cupriavidus necator. Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
With respect to claimed limitation drawn to presence of “at least 1 g/L of D-glucose” in the medium that is derived from culture of chemoautotrophic and/or phototrophic microorganisms and that is used for culturing mammalian cells: it is known that culture media suitable for cultivating mammalian cells comprise at least 1 g/L glucose; for example: see US 6,413,772 at table 1, col. 9, line 34. The amount of glucose in the medium enriched by cultivation of chemoautotrophic and/or phototrophic microorganisms can be optimized by one of skill in the art depending on culture conditions, selection of specific strains, or by concentration of the medium separated from biomass. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further and as applied to claims 2 and 21: The cited document US 2013/0189763 (Dalla-Betta et al) teaches that in the cited method the microbial cells produce during growth various biochemical in thus “enriched medium” including biochemicals such as amino acid, peptide, protein, vitamin, colorant, carotenoid, fatty acid, or oil (0142). 
As applied to claim 3: the cited method of US 2013/0189763 (Dalla-Betta et al) comprises cultivating, “chemoautotrophically” as required by claim 1, the inoculum which is also including “heterotrophic cells” because both Rhodococcus opacus and Cupriavidus necator are also heterotrophic organisms and they can grow heterotrophically when provided with organic carbon sources such as glucose or methanol (par. 196). Or, the cited method also comprising cultivating heterotrophic bacteria Bacillus (claim 7).
As applied to claim 4: in the cited method of US 2013/0189763 (Dalla-Betta et al) the inoculum also includes “photoautotrophic” cells such as Rhodobacter (par. 0077; claim 7), which is cultivated “chemoautotrophically” as required by preceding claim 1; since the cited method is performed in the absence of light within the bioreactor and with gaseous substrate for providing chemoautotrophic conditions. 
As applied to claims 5-6: the cited method of US 2013/0189763 (Dalla-Betta et al) encompasses “adding a beneficial molecule to the enriched medium” as result of chemoautotrophic reaction and conversion of carbon-containing gas into microbial biomass and/or into biomass products. The “enriched medium” is formed by grown microbial biomass; and the microbial biomass comprises glucose as one of basic or central metabolites. 
As applied to claim 7: in the method of US 2013/0189763 (Dalla-Betta et al) cultivating the inoculum includes adjusting the pH of the enriched medium; for example: see par. 0192 at 4). 
As applied to claim 8: the cited method of US 2013/0189763 (Dalla-Betta et al) comprises the use of gaseous substrate or syngas for chemoautotrophic cells and the gaseous input comprises CH4 and O2 (0070 and 0072). The chemoautotrophic cells include methanotrophic microorganisms that can directly consume methane as a carbon and energy source for growth (0081).
As applied to claims 10-12: in the cited method the gaseous input with syngas comprises CO (par. 0069), CO2 and H2S (0069 and 0071), CO2, H2 and O2 (0069 and 0072; or par. 186 or 0194).
As applied to claim 13: in the cited method of US 2013/0189763 (Dalla-Betta et al) the inoculum includes cells of Cupriavidus necator (par. 0194-0195), or cells of Rhodobacter capsulatus (former name Rhodopseudomonas capsulate; par. 0077).
As applied to claim 14: in view of specification “carboxydotroph” consumes CO as source of carbon and energy (par. 0010, line bridging pages 2 and 3); and the cited method of US 2013/0189763 (Dalla-Betta et al) comprises cultivating microorganisms on gas input comprising CO (0149, 0069).
As applied to claims 16-18: the cited method of US 2013/0189763 (Dalla-Betta et al) clearly comprises preparing the inoculum before inoculating the minimal medium (0194) and preparing the minimal medium (0195-0196); sterilization of medium and bioreactor is a well-recognized established good manufacturing practice. 
As applied to claims 19-20: the cited method of US 2013/0189763 (Dalla-Betta et al) further comprises destroying cells in the enriched medium so as to release their contents into the enriched medium by lysing (par. 0137, line 9). 
As applied to claim 21: in the cited method of US 2013/0189763 (Dalla-Betta et al) the microbial cells produce during growth various biochemical in thus “enriched medium” including biochemicals such as amino acid, peptide, protein, vitamin, colorant, carotenoid, fatty acid, or oil (0142). 
As applied to claims 24, 25: the cited method of US 2013/0189763 (Dalla-Betta et al) comprises step of separating biomass or the insoluble cell mass from the aqueous medium or aqueous broth “enriched” with products during cultivating (0126) by centrifugation, filtration, gravity-based separation or settling (0126); and after the separation the aqueous broth is subjected to various techniques including filtration, pH adjustment or modification, chromatographic separation, precipitation (0136).
As applied to claim 26: in the cited method of US 2013/0189763 (Dalla-Betta et al) ammonium ions in starting minimal medium are removed or depleted from final medium “enriched “by microbial products as result of assimilation by growing microorganisms (par. 0054, lines 11-13).
As applied to claim 28: in the cited method of US 2013/0189763 (Dalla-Betta et al) heterotroph include bacteria; for example: bacteria Rhodococcus opacus (par. 0147, 0196) and Cupriavidus (see par. 0196). 
As applied to claim 29: it is a common knowledge that mammalian cells are derived from multicellular organisms including generic aquatic organisms within the broadest meaning of the claims.
 As applied to claim 30: in the cited method the minimal medium for inoculum can be provides as a solid medium made with agar (par. 0194); and agar is “gel” in view of the as-filed specification (page 11, line 3). 
Thus, the claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-14, 16-21, 24-26, and 28-30 as amended are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0189763 (Dalla-Betta et al), US 2020/0165733 (Reed) and US 6,413,772 (Block) as applied to claims 1-8, 10-14, 16-21, 24-26, and 28-30 above, and further in view of WO 2001/60974 (Johannessen et al).
The cited document US 2013/0189763 (Dalla-Betta et al), in a combination with US 2020/0165733 (Reed) and US 6,413,772 (Block), is relied upon for the teaching of method for culturing chemoautotrophically on gaseous substrates (CH4, O2, CO, CO2, H2) that microorganisms including chemoautotrophs and producing media that are enriched in microbial biochemicals suitable and used for cultivating the heterotrophic organisms. 
In particular, the cited US 2013/0189763 (Dalla-Betta et al) teaches the use of chemoautotrophs including bacterial species of Rhodococcus opacus (0023; 0079; 0185), Cupriavidus necator (0023; 0079; 0194-0195), Rhodobacter capsulatus (former name Rhodopseudomonas capsulate; par. 0077) and generic methanotrophs (0081) in the method for culturing chemoautotrophically on gaseous substrates (CH4, O2, CO, CO2, H2). But it is silent about particular methanotrophic bacterial species of Methylococcus capsulatus. 
However, WO 2001/60974 (Johannessen et al) teaches the use of methanotrophic bacterial species of Methylococcus capsulatus for its culturing chemoautotrophically on gaseous substrates in combination with heterotrophs for producing medium enriched in microbial biomass and/or microbial biochemical (example 1 on page 17).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use methanotrophic bacterial species of Methylococcus capsulatus for culturing chemoautotrophically various chemoautotrophic cells on gaseous substrates in the method of US 2013/0189763 (Dalla-Betta et al) with a reasonable expectation of success in producing microbial biomass and biochemical products-enriched medium because US 2013/0189763 (Dalla-Betta et al) teaches and/or suggests the use of methanotrophs and because the use of particular methanotrophic bacterial species of Methylococcus capsulatus have known for producing microbial biomass and biochemical products-enriched medium suitable for heterotrophic organism as adequately described  WO 2001/60974 (Johannessen et al). 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

	Claims 1-14, 16-21, 24-26, and 28-31 as amended are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0189763 (Dalla-Betta et al), US 2020/0165733 (Reed), US 6,413,772 (Block) and WO 2001/60974 (Johannessen et al) as applied to claims 1-14, 16-21, 24-26, and 28-30 above, and further in view of US 2015/0125901 (Razavi-Shirazi et al).
The cited documents including US 2013/0189763 (Dalla-Betta et al) and WO 2001/60974 (Johannessen et al) as explained above. 
In particular, the cited US 2013/0189763 (Dalla-Betta et al) teaches that cultivation of microbial cells in bioreactor can be practiced in aqueous solution or as solid state (par. 0097). But it is silent about specific examples of solid state “growth support” for cells. In view of instant specification “growth support” are beads (page 11, line 4). The prior art, for example: US 2015/0125901 (Razavi-Shirazi et al), teaches the use of beads as growth support (par. 207) for cells or microorganisms (par. 209).
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use beads as support for microbial cells. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 3/01/2022 have been fully considered but they are not all found persuasive.
Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by US 2013/0189763 (Dalla-Betta et al) has been withdrawn because the method of the cited document does not comprise step of culturing mammalian cells in a second bioreactor. 
Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2001/60974 (Johannessen et al) has been withdrawn because the method of the cited document does not comprise step of culturing mammalian cells in a second bioreactor.
Arguments with regard to claim rejections under 35 USC § 103 have been considered but moot in view of new grounds of rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
May 13, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653